Exhibit 10.1

May 12, 2009

Stephan J. DeLuca

c/o DayStar Technologies, Inc.

2972 Stender Way

Santa Clara, CA 95054

Dear Stephan:

This letter sets forth the substance of the separation agreement (the
“Agreement”) that DayStar Technologies, Inc. (the “Company”) is offering to you
to aid in your employment transition.

1. Separation. As was requested by the Board of Directors of the Company, you
hereby resign from all positions that you hold with the Company, including your
position as CEO and as a member of the Company’s Board of Directors (the
“Board”), and the Company hereby accepts such resignations, effective as of
May 12, 2009 (the “Separation Date”).

2. Accrued Salary and Paid Time Off. On the Separation Date, the Company will
pay you all accrued salary, and all accrued and unused vacation earned through
the Separation Date, subject to standard payroll deductions and withholdings.
You are entitled to these payments by law.

3. Severance. The Company will pay you severance in the form of continuation of
your base salary in effect on the Separation Date for a period of four
(4) months after the Separation Date. These payments will be made monthly in
advance on the 15th day of each month (or the first Monday immediately following
the 15th of the month if the 15th falls on a weekend) beginning on May 15th, and
will be subject to standard payroll deductions and withholdings. On the first
payroll date following the Effective Date, the Company will pay you in a lump
sum the salary continuation payments that you would have received on or prior to
such date under the original schedule but for the delay in the effectiveness of
this Agreement, with the balance of the payments being paid as originally
scheduled. You acknowledge and agree that these benefits are being provided to
you in lieu of any benefits that you may be entitled to receive under your
Amended and Restated Employment Agreement dated December 5, 2008 (the
“Employment Agreement”), and that your receipt of these benefits shall
extinguish any obligation that the Company may have to provide you with
severance benefits, including any obligation under the Employment Agreement.

4. COBRA. To the extent provided by the federal COBRA law or, if applicable,
state insurance laws, and by the Company’s current group health insurance
policies, you will be eligible to continue your group health insurance benefits
at your own expense following the Separation Date. Later, you may be able to
convert to an individual policy through the provider of the Company’s health
insurance, if you wish. You will be provided with a separate notice describing
your rights and obligations under COBRA. If you timely elect continued coverage
under COBRA, the Company, as part of this Agreement and an additional severance
benefit, will reimburse your COBRA premiums to continue your group health
insurance coverage through COBRA at the level in effect as of the Separation
Date (including dependent coverage, if applicable), for six (6) months after the
Separation Date to the extent such coverage remains available.



--------------------------------------------------------------------------------

5. New Employment. If you are offered permanent full-time employment with
another entity within six (6) months after the Separation Date, and you accept
such employment, then upon your acceptance of such employment, the Company’s
obligations to provide any further severance payments and COBRA reimbursements
set forth above in Sections 3 and 4 shall cease immediately. You hereby agree to
notify the Company promptly upon accepting new employment, with such notice to
be provided in writing and sent to me at the Company’s corporate headquarters in
Santa Clara, California.

6. Stock Options. Under the terms of your stock option agreement and the
applicable plan documents, vesting of your stock options will cease as of the
Separation Date. Your right to exercise any vested shares, and all other rights
and obligations with respect to your stock options(s), will be as set forth in
your stock option agreement, grant notice and applicable plan documents.

7. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation (including base salary, bonus, incentive
compensation, or equity), severance, or benefits before or after the Separation
Date, with the exception of any vested right you may have under the express
terms of a written ERISA-qualified benefit plan (e.g., 401(k) account) or any
vested options.

8. Expense Reimbursements. You agree that, within ten (10) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

9. Return of Company Property. By the close of business on the Separation Date,
you agree to return to the Company all Company documents (and all copies
thereof) and other Company property which you have in your possession or
control, including, but not limited to, Company files, notes, drawings, records,
plans, forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, customer lists, prospect information, pipeline reports, sales
reports, operational and personnel information, specifications, code, software,
databases, computer-recorded information, tangible property and equipment
(including, but not limited to, computers, facsimile machines, mobile
telephones, servers), credit cards, entry cards, identification badges and keys;
and any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part). You agree that you will make a diligent search to locate any such
documents, property and information by the close of business on the Separation
Date. If you have used any personally owned computer, server, or e-mail system
to receive, store, review, prepare or transmit any Company confidential or
proprietary

 

2



--------------------------------------------------------------------------------

data, materials or information, within fifteen (15) business days after the
Separation Date, you shall provide the Company with a computer-useable copy of
such information and then permanently delete and expunge such Company
confidential or proprietary information from those systems; and you agree to
provide the Company access to your system as requested to verify that the
necessary copying and/or deletion is done. Your timely compliance with this
paragraph is a condition precedent to your receipt of the severance benefits
provided under this Agreement.

10. Proprietary Information Obligations. You acknowledge and reaffirm your
continuing obligations to protect the Company’s confidential and proprietary
information, as set forth in Article IV of the Employment Agreement.

11. Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and will not be publicized or disclosed by you in any manner
whatsoever; provided, however, that: (a) you may disclose this Agreement in
confidence to your immediate family and to your attorneys, accountants, tax
preparers and financial advisors; and (b) you may disclose this Agreement
insofar as such disclosure may be necessary to enforce its terms or as otherwise
required by law. In particular, and without limitation, you agree not to
disclose the terms of this Agreement to any current or former Company employee.

12. Nondisparagement. You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, in any manner likely to be
harmful to its or their its business, business reputation, or personal
reputation; provided that you will respond accurately and fully to any question,
inquiry or request for information when required by legal process. The Company
agrees not to disparage you in any manner likely to be harmful to you or your
business or personal reputation; provided that the Company will respond
accurately and fully to any question, inquiry or request for information when
required by legal process.

13. Release of Claims. In exchange for the consideration under this Agreement,
you hereby generally and completely release the Company and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring at any time prior to and including the date you sign this
Agreement. This general release includes, but is not limited to: (a) all claims
arising out of or in any way related to your termination of employment; (b) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act (“ADEA”), the California Labor Code (as
amended), the California Family Rights Act, and the

 

3



--------------------------------------------------------------------------------

California Fair Employment and Housing Act (as amended). Notwithstanding the
foregoing, you are not releasing the Company hereby from any obligation to
indemnify you pursuant to the Articles and Bylaws of the Company, any valid
fully executed indemnification agreement with the Company, applicable law, or
applicable directors and officers liability insurance. Also, excluded from this
Agreement are any claims that cannot be waived by law. You are waiving, however,
your right to any monetary recovery should any governmental agency or entity,
such as the Equal Employment Opportunity Commission or the Department of Labor,
pursue any claims on your behalf. You represent that you have no lawsuits,
claims or actions pending in your name, or on behalf of any other person or
entity, against the Company or any other person or entity subject to the release
granted in this paragraph.

14. ADEA Release. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you have under the ADEA, and that the consideration
given for the waiver and releases you have given in this Agreement is in
addition to anything of value to which you were already entitled. You further
acknowledge that you have been advised, as required by the ADEA, that: (a) your
waiver and release does not apply to any rights or claims that arise after the
date you sign this Agreement; (b) you should consult with an attorney prior to
signing this Agreement (although you may choose voluntarily not to do so);
(c) you have twenty-one (21) days to consider this Agreement (although you may
choose voluntarily to sign it sooner); (d) you have seven (7) days following the
date you sign this Agreement to revoke this Agreement (in a written revocation
sent to me); and (e) this Agreement will not be effective until the date upon
which the revocation period has expired, which will be the eighth day after you
sign this Agreement provided that you do not revoke it (the “Effective Date”).

15. Section 1542 Waiver. In giving the release herein, which includes claims
which may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of claims herein, including but not limited to your release of
unknown claims.

16. Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim.

 

4



--------------------------------------------------------------------------------

17. Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
its subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable. This Agreement will be deemed to
have been entered into and will be construed and enforced in accordance with the
laws of the State of California without regard to conflict of laws principles.
Any ambiguity in this Agreement shall not be construed against either party as
the drafter. Any waiver of a breach of this Agreement shall be in writing and
shall not be deemed to be a waiver of any successive breach. This Agreement may
be executed in counterparts and facsimile signatures will suffice as original
signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me. You have twenty-one (21) calendar days to decide whether you
would like to accept this Agreement. The Company’s offer contained herein will
automatically expire if you do not sign and return it within this timeframe.

We wish you the best in your future endeavors.

 

Sincerely, DAY STAR TECHNOLOGIES, INC. By:   /s/ Robert Aldrich  

Robert Aldrich

Chairman of the Board of Directors

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

/s/ Stephan J. DeLuca Stephan J. DeLuca 5/12/09 Date

 

5